Citation Nr: 1547797	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-40 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over this claim is currently with the RO in Houston, Texas.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A RO decision in December 1972 denied service connection for a seizure disorder, finding that a seizure disorder preexisted service and that the preexisting seizure disorder was not aggravated by service.

2.  The Veteran did not appeal the December 1972 rating decision denying service connection for a seizure disorder after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the December 1972 rating decision denying service connection for a seizure disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of a nexus between the seizure disability and service. 


CONCLUSIONS OF LAW

1.  The December 1972 rating decision that denied service connection for a seizure disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection for a seizure disorder.  In a February 2008 letter, the RO informed the Veteran that the claim for service connection for a seizure disorder was previously denied in a December 1972 rating decision, and that the basis for the denial was that the RO found that a seizure disorder preexisted service and was not aggravated by service.  The February 2008 notice letter was sent prior to the initial denial of claim in May 2008.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.  See Kent, 20 Vet. App. at 11-12.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a February 2013 VA examination report, and the Veteran's lay statements in support of the claim.

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  Where VA has provided an examination, however, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA examined the seizure disorder in February 2013.   The February 2013 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, documented the nature and extent of the current seizure disorder, and provided a medical opinion on the etiology of the seizure disorder with supporting rationale.  For these reasons, the Board finds that the February 2013 VA examination report and medical opinion are adequate to assist in determining whether new and material evidence has been received to reopen service connection for a seizure disorder.  See id.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issue on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Seizure Disorder

The Veteran seeks to reopen service connection for a seizure disorder.  A RO decision in December 1972 denied service connection for a seizure disorder, finding that a seizure disorder preexisted service and that the preexisting seizure disorder was not aggravated by service.  In a December 1972 letter, the RO informed the Veteran of this decision and of appellate rights.  The Veteran did not enter a notice of disagreement with this rating decision or submit additional evidence within one year; therefore, the December 1972 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
The evidence at the time of the December 1972 rating decision included the service treatment records, which reflected treatment for seizures and included an August 1972 Medical Board report.  The August 1972 Medical Board report noted that the in-service seizures were preceded by a mild headache but no other symptoms.  The August 1972 Medical Board report also noted a family history of seizures and an "ill-defined" seizure episode at age nine.

After reviewing all the evidence received since the December 1972 rating decision, in the context of all the evidence of record, the Board finds that the evidence received since the December 1972 rating decision is either not new or not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  As indicated above, service connection for a seizure disorder was last denied because the evidence did not show that a seizure disorder was aggravated by service.  It is undisputed that the Veteran has a current seizure disorder and that the Veteran experienced seizures in service.

As to the question of relationship between the seizure disorder and service, the new evidence does not raise a reasonable possibility of substantiating the claim by having any tendency to show any relevant element, such as that the seizure disorder did not preexist service, that there was a superimposed neurologic injury or disease that occurred in service, or that during service the seizure disorder was aggravated by service (i.e., permanently worsened in severity beyond a natural progression during service).  The February 2013 VA examiner opined that the Veteran's seizures are due to an inherent brain condition that is not due to another event or condition in service, that the seizure disorder is likely congenital, and that the seizure disorder was likely always present in the Veteran and was brought to a clinically apparent manifestation during military service.

The February 2013 VA examiner further opined that the seizures in service only temporarily worsened the preexisting seizure disorder, and that any continued manifestations of seizures would only occur due to current, ongoing precipitants, and not because of previous stress or sleep deprivation that occurred in the military, and that there was no permanent, chronic aggravation od seizures during service.  In sum, the February 2013 VA examiner's medical opinion generally supports a finding that the seizure disorder preexisted service and was not aggravated by service.  Evidence such as the February 2013 VA examiner's opinion that is unfavorable to the claim, ipso facto, cannot be material evidence to reopen a claim because such evidence does not raise a reasonable possibility of substantiating the claim because it does not have any tendency to substantiate any relevant element of aggravation.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

The private treatment records associated with the record show continued treatment for a seizure disorder.  The private treatment records do not include any private medical opinions relating the seizure disorder to service, including aggravation by service.  As to the evidence of ongoing treatment, because the evidence does not pertain to any unsubstantiated element of the claim, that is, does not have any tendency to show that the seizure disorder did not preexist service, that there was a superimposed neurologic injury or disease that occurred in service, or that during service the seizure disorder was aggravated (permanently worsened beyond a normal progression), the additional evidence does not raise a reasonable possibility of substantiating that the seizure disorder was aggravated by service.  Instead the additional evidence of treatment for seizures is more evidence showing the element of current disability -- an element that has already been substantiated and is not in question -- so cannot be material.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992) ("temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened"); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  

In the September 2010 VA Form 9, the Veteran reported that the seizures began in service and indicated that the seizures have been present since service separation; however, the Veteran also acknowledged the family history of seizures and his own possible seizure before service.  The Veteran did not suggest or provide evidence to dispute the RO's previous finding that the seizure disorder preexisted service.

In sum, since the December 1972 rating decision (prior final denial), the only evidence received pertaining to the seizure disorder and service is the negative medical opinion provided by the February 2013 VA examiner, which is not material evidence on the question of aggravation of preexisting disorder during service.  For these reasons, the Board finds that new and material evidence to reopen service 

connection for a seizure disorder has not been received since the last final disallowance (rating decision) in December 1972.  See 38 C.F.R. § 3.156(a); Anglin, 203 F.3d at 1347.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material not having been received, the appeal to reopen service connection for a seizure disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


